Mr. Justice Gordon
delivered the opinion of the Court,
The first five assignments of error cannot be sustained. They are in fact but five exceptions to a single ruling of the Court, or what might properly have been embraced in one ruling. The offer, with its variations, was to prove a custom among iron mills, of the character of that owned by the defendants, making the ton 2240 pounds; but the Court held that the custom, if proved, was not good, because opposed to the statute which fixes the legal ton at 2000 pounds, and that the former could not be imposed upon the plaintiff except by proof of a special contract, or of such knowledge by him of the rules of the establishment as would raise the presumption that he was working under them, hence the proposed evidence was rejected.
It requires no argument to establish the correctness of this ruling, hence we attempt none. The seventh assignment must be sustained. The orders given by tlie defendants and received by the plaintiff constituted a proper set-off. The first, second, third and fourth sections of the Act of June 29th, 1881, are utterly unconstitutional and void, inasmuch as by them an attempt has been made by the legislature to do what, in this country, cannot be done ; that is, prevent persons who are mi juris from making their own contracts. The Act is an infringement alike of the right of the employer and the employ'd ; more than this, it is an insulting attempt to put the laborer under a legislative tutelage, which is not only degrad-i ing to his manhood, but subversive of his rights as a citizen of! the United States. ■ j
He may sell his labor for what he thinks best, whether ' money or goods, just as his employer may sell bis iron or coal, and any and every law that proposes to prevent him from so doing is an infringement of his constitutional privileges, and consequently vicious and void.
The judgment of the Court below is reversed, and a venire ordered.